TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00081-CV


In the Interest of M. C. M. H. and C. C. M. H.




FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT
NO. C2003-0055A, HONORABLE JACK H. ROBISON, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


		Marc Christopher Harvel attempted to appeal an order of contempt issued by
the district court on January 10, 2008, for his failure to make court-ordered payments of child
support.  Appellate courts generally do not have jurisdiction to review contempt orders by direct
appeal.  Ex parte Cardwell, 416 S.W.2d 382, 384 (Tex. 1967); In re R.M., 224 S.W.3d 721, 721
(Tex. App.--El Paso 2006, no pet.) (citing Wagner v. Warnasch, 295 S.W.2d 890, 893 (Tex. 1956)).
		On June 18, 2008, this Court requested that Harvel file a written response
demonstrating this Court's jurisdiction over his appeal.  His filed response failed to demonstrate this
Court's jurisdiction.  Accordingly, we dismiss this appeal for want of jurisdiction.  See Tex. R. App.
P. 42.3(a).




  
						W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Dismissed for Want of Jurisdiction
Filed:   July 15, 2008